PER CURIAM.
On the issues and evidence there was no error in refusing to give the special charge requested, as follows:
“Tlie term ‘preponderance of evidence’ means that the plaintiff must prove by the greater weight of evidence that the defendant’s employés were guilty of the fault charged in the petition and that said fault caused her injuries. Evidence is held to preponderate on that side which produces the greater number of witnesses—all being equally credible—who testify to the state of facts asserted by that side; or where there are an equal number of witnesses, all of equal credibility, on each side, who testify to propositions of fact asserted by the' side by which they are called, that side .which is corroborated by-the circumstances and probabilities in the case has proved its case by a preponderance of the'evidence; so, therefore, unless the plaintiff has proved her case by a preponderance of the evidence, she cannot recover.”
While this requested charge may be correct in law, there was no such conflict in the evidence as to make material the.number of' witnesses testifying to any particular fact or facts in the case.
The judge charged the jury;
“Where there is any conflict between the witnesses, it is your duty to resolve the conflict. You must endeavor to have all the witnesses speak the truth, if possible; but, If you cannot do so, then you must accept the testimony of those you believe, and reject the testimony of the witnesses you do not believe. But you are not at liberty to reject the testimony of any witness arbitrarily. You must have some real and sufficient reason for doing so.”
And to this .there was no exception. We think the case was fully and .fairly submitted to the jury, and find no error in the record.
Judgment affirmed.